Mr. Justice Baker, dissenting. The written agreement before us for construction was signed by defendants, delivered to and accepted by plaintiff, and acted on by both parties. This was sufficient to make the writing a binding obligation. I am unable to agree with the conclusion reached by the majority of the court, that the language of the writing is equivocal, obscure, or uncertain. By the writing defendants agreed to pay plaintiff a certain sum per month f-or sprinkling the streets in front of certain premises: “for seasons of 1904-1905, commencing March 26 and ending Nov.” The words: “for seasons of 1904-1905,” taken in connection with the preceding words of the writing, clearly constitute an employment of the plaintiff for two seasons; the season of 1904 and the season of 1905. The words: “commencing March 26 and ending Nov.” refer to the preceding words in the same sentence: “for the seasons of 1904-1905,” and fix and prescribe the limits and duration of the “season,” of the term of plaintiff’s employment, in each year. This construction gives effect to every word of the writing and requires no word or phrase to be supplied or understood. If the words: “in each year” be added at the end of the writing, its meaning would not thereby be varied or affected, because the meaning expressed in the words used, is that the “season” in each year during which plaintiff was to sprinkle the streets was a “season,” “beginning March 26 and ending Nov.” I think that the judgment should be reversed and judgment entered here for the plaintiff for $215.01 damages and costs.